Citation Nr: 0029432	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for the post-traumatic stress 
disorder (PTSD) from January 18, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
70 percent rating for PTSD, effective from January 18, 1995.  


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
The criteria in effect prior to November 7, 1996, is more 
favorable to the veteran. 

2.  The RO received the veteran's claim of service connection 
for PTSD on January 18, 1995.  Since that date, the 
manifestations of the veteran's PTSD have resulted in total 
industrial or occupational impairment


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met for the period from January 18, 1995, to the 
present.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.400, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In two letters received at the RO on January 18, 1995, Alan 
H. Peck, M.D., who had first treated the veteran at a VA 
facility noted that the appellant struggled with PTSD and 
depression, related to experiences in service.  The RO 
considered those statements and in a July 1996 rating action, 
denied the veteran's claim of service connection for PTSD.  
The veteran disagreed with that determination, as well as one 
made in January 1997, and a notice of disagreement (NOD) was 
received in January 1998.  The RO issued a statement of the 
case (SOC) in February 1998.  In an April 1998 statement, the 
veteran submitted additional evidence in support of his claim 
of service connection.  

VA treatment records associated with the claims folder detail 
the veteran's treatment for psychiatric complaints.  The 
report of an initial psychiatric consultation in December 
1992 included the veteran's claim that he was unemployed as a 
result of PTSD.  The diagnostic impression was that of 
"history of PTSD."  

The veteran underwent a VA psychological evaluation in March 
1998 to evaluate the severity of his symptoms and assess his 
coping resources.  The examiners' reviewed the veteran's 
pertinent history and noted that he had been received Social 
Security Disability since 1984, due in part, to his 
psychiatric disability.  The psychological test results and 
clinical assessments were interpreted as indicative of 
chronic and severe PTSD, recurrent severe depressive 
symptoms, and a coping deficit.  The diagnoses included PTSD, 
chronic and the assignment of a Global Assessment of 
Functioning (GAF) score of 45 on Axis V. 

The veteran was afforded a VA examination in July 1998 at 
which time the examiner reviewed the claims folder, including 
the recent psychiatric evaluation.  The diagnostic impression 
was that the veteran was suffering from chronic PTSD.  The 
examiner noted that the PTSD symptoms had resulted in 
significant impairment in all areas of the veteran's life, 
especially occupational and social functioning.  Due to those 
problems, the veteran had not been able to work.  

A May 1999 chart notation prepared by the PTSD Trauma 
Recovery Program noted that the veteran was a long-term 
patient in the program.  The following findings were 
reported:

[The veteran] continues to have symptoms 
that are only minimally responsive to 
medication and treatment.  He has no 
capacity to tolerate anxiety and is 
extremely emotionally labile.  When faced 
with situational stress his response is 
to be crippled by the anxiety.  His 
affect ranges between depression and 
anger.  [The veteran] has a short 
attention span often being distracted by 
intrusive thoughts.  All of his family 
relationships are negatively impacted by 
his symptoms.  He has no relationships 
outside of the family.....[The veteran's] 
PTSD and secondary depression make him 
unable to work in any capacity.  

The diagnoses included chronic, severe PTSD; and major 
depressive disorder, secondary to PTSD and a current GAF 
score of35. 

In September 1999, Dr. Peck reported that he first saw the 
veteran for severe PTSD in September 1992.  At that time PTSD 
rendered the appellant unable to function effectively.  Dr. 
Peck reported that since then the appellant had been seen 
intermittently, however, the situation had not changed.

II.  Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further finds that the matter has been 
adequately developed for the purpose of appellate review.  
See generally, 38 C.F.R. § 3.103 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
psychiatric disabilities were codified at the newly 
designated 38 C.F.R. § 4.130.  The new rating criteria are 
sufficiently different from those in effect prior to November 
7, 1996.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent rating was for consideration where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; or when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating was applicable 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or where totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulted in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The three criteria for a 100 percent criteria were 
independent of one another and only one needed to be met in 
order to award a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Based upon a review of the evidence of record, the Board 
finds that evaluating the veteran's condition under the old 
criteria is more favorable, and that the clinical evidence 
supports the assignment of a 100 percent evaluation.  The 
evidence, especially the findings reported in the March 1998 
and July 1998 VA examinations, establish that the veteran's 
impairment due to PTSD is of such severity that he was unable 
to work.  The Board also notes that the March 1998 VA 
evaluation included the assignment of a GAF score of 45, 
noted to reflect serious impairment in occupational and 
social functioning.  A conclusion that the veteran is unable 
to work as a result of his service-connected PTSD is further 
supported by findings noted in the May 1999 chart entry to 
the effect that the veteran's PTSD and related depression 
make him unable to work in any capacity.  

The Board further notes that entries within the record 
indicate that the veteran has been receiving Social Security 
Disability payments since 1984, due in part to PTSD.  
Although the determination of the Social Security 
Administration is not binding on VA, insofar as whether the 
veteran is capable of working, this evidence is, at the very 
least, pertinent to the claim.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Thus, the record establishes that the veteran's service-
connected PTSD resulted in a demonstrable inability to 
maintain employment.  Hence, a 100 percent rating is for 
application.  Johnson.  In evaluating the veteran's 
disability, the Board has reviewed the nature of the original 
disability and considered whether the veteran was entitled to 
a "staged" rating for his service-connected PTSD as 
prescribed by the Court.  Fenderson.  Based on a review of 
the evidence, the Board finds that there is evidence, since 
January 18, 1995, the manifestations of the veteran's PTSD 
have resulted in total industrial or occupational impairment.  
Thus, a staged rating is not warranted. 

The benefit sought on appeal is allowed.


ORDER

A 100 percent rating for PTSD, effective January 18, 1995, is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


